     Case 2:19-cv-00946-GMN-BNW Document 30 Filed 10/05/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    BRYAN MICHAEL FERGASON,                        Case No. 2:19-cv-00946-GMN-BNW
12                       Petitioner,                 ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (third request) (ECF

18   No. 29), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (third request) (ECF No. 29) is GRANTED. Petitioner will have up to and including December

21   1, 2020, to file a second amended petition.

22          DATED: October 5, 2020
23                                                             ______________________________
                                                               GLORIA M. NAVARRO
24                                                             United States District Judge
25

26

27

28
                                                     1
